Citation Nr: 0827778	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-30 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


THE ISSUE

Entitlement to an initial compensable evaluation for a low 
back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
RO in St. Louis, Missouri, which granted service connection 
for a chronic low back strain and assigned a noncompensable 
disability evaluation.

The Board remanded this case in September 2007.  It returns 
now for appellate consideration.  


FINDING OF FACT

The veteran's service connected low back strain is manifested 
by pain, forward flexion of 80 degrees, a combined range of 
motion of 225 degrees, and thoracic kyphosis with scoliosis.  
The veteran has no muscle spasms and no trigger points.  


CONCLUSION OF LAW

The criteria for an initial rating for a low back strain of 
10 percent, but no higher, are met.  38 U.S.C.A. §§1155, 
5103(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code 
5295 (2002), Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2001 satisfied, in part, the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  In particular, the veteran 
was notified of how to substantiate his claim of service 
connection.  After service connection was granted, the 
veteran was provided with a July 2005 letter which notified 
him that to establish entitlement to an increased rating the 
evidence must show that his service-connected back condition 
had worsened.  An October 2007 letter provided notice of the 
manner in which VA assigns initial ratings and effective 
dates.  Although some of the earlier letters were not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice in October 2007, he was provided 6 
months to respond with additional argument and evidence and 
the claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
March 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

For an increased compensation claim, the veteran must be 
notified that he or she must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (Jan. 30, 2008).  

However, this is an initial rating case, and the Federal 
Circuit Court has held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see 
also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
August 2005.  The veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA and the private treatment mentioned below, records of 
which are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The August 
2005 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Initial Rating

The veteran asserts that his service-connected low back 
strain is more disabling than it is currently rated.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Additionally, when evaluating joint disabilities based on a 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran was granted service connection in 2004, with an 
effective date of October 1999.  Since October 1999, the 
criteria for rating spine disabilities were revised twice 
(effective September 23, 2002 and September 26, 2003).  The 
Board will evaluate the veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of his filing and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  Nothing prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after the effective dates of the 
new regulations.

The veteran currently receives a noncompensable rating under 
Diagnostic Code (DC) 5295, for low back strain.

The veteran's low back strain was evaluated under the prior 
regulation, 38 C.F.R. § 4.71a, Diagnostic Code 5295, as 0 
percent disabling.  The noncompensable percent rating was 
granted by the RO for slight subjective symptoms only.  A 10 
percent rating is assigned for characteristic pain on motion.  
A 20 percent rating is warranted for muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Diagnostic Code 5295 provides a maximum 
disability rating of 40 percent for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

In assessing the veteran's symptoms, the Board notes serious 
obstacles to rating the veteran.  The veteran was granted 
service connection for chronic lower back strain in an April 
2004 rating decision.  The veteran was diagnosed with 
degenerative disc disease of the lumbosacral spine and 
thoracic kyphosis with scoliosis in an August 2005 VA 
examination.  Only some of the veteran's records 
differentiate between symptoms attributable to his lower back 
strain and those attributable to his other disabilities.  The 
veteran is not service connected for these additional 
disabilities.  So as to eliminate a delay in adjudicating the 
claim and giving the veteran the benefit of the doubt, the 
Board will assume that the veteran's back symptoms are 
attributable to his service connected lower back strain.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (When it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).

An October 1999 VA examination assessed the veteran having 
functional thoracolumbar scoliosis and chronic low back pain.  
VA medical records from November 1999 to March 2002 note the 
veteran's treatment for low back pain.  A VA radiology report 
from June 2000 indicated degenerative disc changes at L3-4 
and L4-5.  The same report also noted mild hypertrophic 
spurring of the vertebral margins, but no evidence of spinal 
stenosis.

Treatment records from the Federal Correctional Institute-
Seagoville, Texas, dated October 2002 through June 2004, show 
the veteran received care for his low back complaints.  
Muscle spasm was noted in May 2004, without recurrence in his 
later prison or VA treatment records.  The records also 
demonstrate that the veteran requested a low bunk due to back 
pain.  The examiner also noted the veteran has a leg length 
discrepancy.

The veteran underwent a VA examination in August 2005.  The 
veteran did not exhibit signs of fatigability with repeat 
motion in any plane.  Straight leg raising was negative.  The 
Waddell's test was also negative.  The veteran also has 
intact vibratory sensation to bilateral lower extremities.  
The veteran did however, test positive for scoliosis.  He 
uses no assistive devices for ambulation, and denies 
unsteadiness or falls.  The veteran did not have paraspinous 
muscle spasms or trigger points.  

The evidence supports a 10 percent rating under DC 5295.  The 
veteran clearly complains of back pain, including with 
motion, and his VA medical records show he was prescribed 
Etodolac and Gabapentin for his back pain.  Review of the 
veteran's August 2005 VA examination, his VA treatment notes 
and his private treatment notes also show evidence of 
thoracic kyphosis with scoliosis and uses TENS unit for his 
back pain.  However, to warrant a 20 percent rating, the 
evidence must show muscle spasms and loss of unilateral 
lateral spine motion in the standing position, which is not 
shown.  A 40 percent rating cannot be granted because the 
medical evidence does not show listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Accordingly, the Board 
concludes that a 10 percent rating, but no higher, is 
warranted under DC 5295.  See 38 C.F.R. § 4.71a (2003).  The 
Board will consider whether a rating in excess of 10 percent 
is warranted under any other applicable Diagnostic Code.  

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 10 percent disability rating is 
warranted when limitation of motion is slight; a 20 percent 
rating is warranted where the limitation of motion in the 
lumbar spine is moderate, and a 40 percent evaluation is 
assigned for severe limitation of motion.

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2007).

Effective from September 26, 2003, disabilities of the 
cervical and thoracic spine are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  The 
Formula provides the following ratings, in relevant part:

A 10 percent rating is assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of 
the thoracolumbar spine of 30 degrees but no more than 
sixty degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
for muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour.

A 40 percent rating is assigned for forward flexion of 
the thoracolumbar spine limited to 30 degrees.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).  There are higher ratings 
available under the General Formula; however, they require 
proof of ankylosis, which is not present here.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2007).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id.  
Ranges of motion are to be rounded to the nearest five 
degrees.  Id., Note (4).  Separate disability ratings are to 
be given for the thoracolumbar and cervical spine segments.  
Id., Note (6).  Although the criteria under the prior 
Diagnostic Code 5292 are less defined and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002). Therefore, even though pre-
2003 regulations did not define normal range of motion for 
the spine, the current definition is based on medical 
guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.

The veteran underwent range of motion testing during his VA 
examination performed in association with this case.  There 
is no other range of motion test of record.  The veteran's VA 
examination occurred in August 2005.  The examiner found that 
the veteran had forward flexion to 80 degrees, extension to 5 
degrees, lateral flexion to 20 degrees bilaterally, and 
lateral rotation to 10 degrees bilaterally, with pain at the 
extremes of motion in all planes.  

Applying the range of motion measurements to the general 
ratings formula, a higher rating is warranted.  The veteran's 
forward flexion exceeds 60 degrees and his combined range of 
motion has, at worst, been 225 degrees.  His range of motion 
meets the criteria for a 10 percent rating.  The veteran's 
symptoms do not meet the criteria for a rating in excess of 
10 percent under the current criteria.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2007).  Using the current ratings formula for 
guidance, the criteria for a rating in excess of 10 percent 
based on limitation of lumbar motion under the prior 
Diagnostic Code 5292 are not met.  See 38 C.F.R. § 4.71a 
(2003).

The Board has also considered the alternative criteria 
contained in the General Ratings Formula.  The veteran's 
prison records noted minimal muscle spasm in May 2004.  This 
problem did not recur, despite numerous treatment visits.  
His VA treatment records from before imprisonment and after 
do not show muscle spasm.  The veteran complained of muscle 
spasms in his September 2005 Form 9; however, the criteria 
states "muscle spasm," speaks to an objective sign elicited 
on examination, as opposed to subjective symptoms as reported 
by the veteran.  As spasm could be elicited only once, the 
Board considers the lone notation to be a temporary 
exacerbation and not indicative of a permanent increase in 
the veteran's disability.  A rating is not, therefore, 
warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  Even if a rating were 
warranted, it would be a 10 percent rating, which the Board 
has already granted under DC 5295, supra.  

The veteran has also brought a claim for service connection 
for degenerative disc disease.  The claim was denied in the 
April 2004 rating decision from which the current appeal 
arises.  The veteran did not file a Notice of Disagreement to 
that issue and it is not before the Board.  See 38 C.F.R. 
§ 20.200.  As such, the Board will not evaluate the veteran's 
disc syndrome or apply the Diagnostic Codes pertinent to that 
disability.  

The Board has considered the rule of DeLuca, supra.  The 
Board is granting a 10 percent rating on the basis of 
characteristic pain on motion, under DC 5295.  The veteran 
does not have the remaining DeLuca criteria, such as 
fatiguability, excessive weakness or incoordination.  The 
Board notes that the considerations of the pain on motion are 
substantially similar to the considerations of DeLuca.  A 
further grant under DeLuca would compensate the veteran twice 
for the same symptoms.  The Board concludes that a grant 
under DeLuca is not warranted.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 10 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

The Board has also considered the veteran's complaints 
regarding leg pain.  His September 2005 Form 9 states that he 
has pain due to his back, which affects his leg, particularly 
the left leg.  The veteran's prison treatment records show 
that the veteran has a leg length discrepancy, and that he 
does have considerable pain in his left hip.  There is no 
evidence of record to show that the veteran has leg 
complications due to his back.  Rather the evidence points to 
a wholly separate and distinct problem as the source of his 
leg complaints.  The Board will not rate the veteran for a 
non service connected disability.  

Under these circumstances, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for assignment of an initial 10 percent rating, 
but no higher, is warranted.


ORDER

Entitlement to an initial rating of 10 percent, but no 
higher, for a chronic low back strain is granted.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


